Case 1:19-cv-00496-JAO-RT Document 53 Filed 10/09/20 Page 1 of 2         PageID #: 1870




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  NAUTILUS INSURANCE            )          CIVIL NO. 19-00496 JAO-RT
  COMPANY,                      )
                                )
            Plaintiff,          )          ORDER ADOPTING MAGISTRATE
                                )          JUDGE’S FINDINGS AND
       vs.                      )          RECOMMENDATION
                                )
  RMB ENTERPRISES, INC., dba    )
  PARADISE PACIFIC HOMES ,      )
                                )
            Defendant,          )
                                )
  CHARLES M. SOMERS,            )
  INDIVIDUALLY, CHARLES M.      )
  SOMERS AS TRUSTEE OF THE      )
  CHARLES M. SOMERS LIVING      )
  TRUST AND WEST SUNSET 32      )
  PHASE 1, LLC,                 )
                                )
            Intervenors.        )
  _____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on September 18, 2020, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

  § 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Deny

  Plaintiff Nautilus Insurance Company’s Motion for Default Judgment Without

  Prejudice [Dkt. 34], filed July 17, 2020,” ECF No. 44, is adopted as the opinion
Case 1:19-cv-00496-JAO-RT Document 53 Filed 10/09/20 Page 2 of 2                 PageID #: 1871




  and order of this Court.

         IT IS SO ORDERED.

         DATED:        Honolulu, Hawai‘i, October 9, 2020.




  Civil No. 19-00496 JAO-RT; Nautilus Ins. Co. v. RMB Enters, Inc.; ORDER ADOPTING
  MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION




                                                2
